Name: Council Regulation (EEC) No 1384/84 of 8 May 1984 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 84 Official Journal of the European Communities No L 133/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1384/84 of 8 May 1984 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1972 Act of Accession, and in particular Article 5 (2) of Protocol 18 thereto, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 3667/83 ('), as last amended by Regulation (EEC) No 864/84 (2), gave the United Kingdom temporary authorization to import a quantity of New Zealand butter on special terms during the period from January to May 1984 ; Whereas the Council has not been able to agree in good time on new import arrangements for a longer term ; whereas, in order to prevent an interruption of the imports, a further temporary authorization should be granted for the months of June and July 1984, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3667/83 is hereby amended as follows : 1 . In the first subparagraph of Article 2 ( 1 ) '31 May 1984' is replaced by '31 July 1984' and, in the second subparagraph thereof '34 583 tonnes' is replaced by '48 416 tonnes'. 2 . Article 2 (3) is replaced by the following : '3 . Before 1 August 1984 the Council shall, on a proposal from the Commission , review the func ­ tioning of these arrangements with a view to a deci ­ sion on arrangements for the import of New Zealand butter after 31 July 1984.' Article 2 This Regulation shall enter into force on 1 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1984. For the Council The President M. ROCARD (  ) OJ No L 366, 28 . 12. 1983 , p . 16 . (2) OJ No L 90, 1 . 4 . 1984, p . 24 .